






Exhibit 10.70
Amendment One (1) to Task Order One (1)
Centralized Financial Aid Processing
Affiliated Computer Services, LLC and Ashford University, LLC


This Amendment One (1) (the “Amendment”) is made, as of the dates set forth
below, as an Amendment to Task Order One (1) (“TO1”) dated as of December 31,
2008 and issued pursuant to the General Services Agreement (the “Agreement”)
dated December 31, 2008 by and between Affiliated Computer Services, LLC (“ACS”)
and Ashford University, LLC (“Customer”). Customer and ACS are sometimes
referred to individually as a “Party” or together as “Parties”.


The purpose of this Amendment is to document the understanding of the Parties as
it relates to the mutually agreed upon terms of the 2012 Task Order One (1)
contract renewal year.


The Parties hereby agree to amend Task Order One (1) as follows:


1.
Section 3.1 Service Fees. Effective January 2, 2012, Section 3.1 will be
replaced in its entirety with the following language:



ACS will provide the Services (as documented in Section I) based upon the
following service categories (“Actions”):


Call Center
▪
Inbound Calls

▪
Outbound Accounts Worked

▪
Emails



Transactional Processing
▪
Imaging

▪
ISIR Review (Includes initial ISIR review and Verification/C-code/Conflicting
Information Review)

▪
New Student Certification

▪
Renewal Student Certification

▪
Revision Certification

▪
Disbursement Review

▪
R2T4 (Refund)Calculations

ACS will bill monthly for each Action based upon the below Tiered Unit Pricing
table:


[***]


[***]
[***]


2.
ACS and Customer will continue to work diligently and in good faith to agree
upon the terms and conditions for a new Agreement to replace the existing
Agreement.

















[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

Page 1 of 2

--------------------------------------------------------------------------------








Amendment One (1) to Task Order One (1)
Centralized Financial Aid Processing
Affiliated Computer Services, LLC and Ashford University, LLC




3.
Except as expressly amended hereby, the terms and provisions of the Agreement
shall remain in full force and effect and are hereby ratified and confirmed as
originally written, and shall be legally binding between the Parties with
respect to all services provided under the Agreement, as amended hereby.





IN WITNESS WHEREOF, each of the Parties has executed this Amendment One (1) by
the signatures of their respective authorized representatives.


ACCEPTED AND AGREED:


Affiliated Computer Services, LLC




By: /s/ Richard K. Schnacker


Name:  Richard K. Schnacker


Title: Group President


Date: January 30, 2012
ACCEPTED AND AGREED:


Ashford University, LLC,
an Iowa limited liability company


By: Bridgepoint Education, Inc.
      a Delaware corporation
      its Sole Member
      
By: /s/ Daniel J. Devine


Name: Daniel Devine


Title: EVP/CFO


Date: January 26, 2012
































Page 2 of 2